Title: To Benjamin Franklin from Penet, 1 April 1777
From: Penet, Pierre
To: Franklin, Benjamin


Monsieur
Nantes le 1er. Avril 1777
Celle ci est pour avoir l’honneur de vous prevenir qu’il vient de nous arriver deux Navires, l’un de la Caroline que nous avons expedié en Octobre dernier et l’autre de Philadelphia expedié par Messrs. Nixon & Co. Les lettres nous ne sont pas encore parvenue. S’il y en a pour vous nous aurons l’honneur de vous les adresser ausitôt; nous venons d’expedier le Navire le Penet chargé pour la Province de Massachusets Bay, rien autre à vous mander pour le present.

Monsr. Williams est toujours à Nantes il se porte bien. Nous continuons toujours en consequence de votre Lettre signé de vous Messrs. Dean et Lee à lui compter tout l’argend qu’il nous demande, jusqu’à present nous lui avons fournis quatre vingt louis, nous desirons savoir si vous jugés apropos de continuer; lorsque vous voudrez m’honorer de vos nouvelles vous pouvez m’ecrire en anglais, je sai le lire. J’ausse toujours vous demander une part dans votre amitié en laquelle j’ai toute ma confiance et que je conservrai respectieusement par la zèle et interest que j’aurai toute ma vie à servir avec fidelité votre nation à laquelle je suis entierement devouë. J’ai l’honneur d’etre avec respect Monsieur Votre trés humble et trés obeissant serviteur
P. Penet & Co.
 
Addressed: A / L’Honnorable / Doctr. Franklin / A Paris
Notation: Penet, Nantes 1 Avril 77
